DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As claimed in claim 1, it is not clear as to what claimed “the second connection includes a memory…, autofocus control circuitry…”. As in light of specification, see figs. 1-2, the second connection connects to the camera head, not including a memory. Only the first connection includes a memory, autofocus control circuitry. It does not make any sense. It is unclear what subject matter the applicant is claiming, and therefore rendering the claim indefinite. 
As best understood, the Examiner interprets that “the second connection includes a memory, …autofocus control circuitry…” as “the first connection includes a memory, … autofocus circuitry.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-13 of U.S. Patent No. 11102391. 

Instant Application 17/351,241
U.S. Patent No. 11102391
Claim 1. A cable unit for an imaging system, the cable unit comprising: 
a first connection configured to be connected with an image processing device of the imaging system detachably, 




a second connection configured to be connected with a camera head of the imaging system, and 




a transmission cable that connects the first connection and the second connection, wherein 











the first connection includes 
a memory that stores autofocus performance information regarding autofocus performance of the camera head, and 



autofocus control circuitry configured to control an optical unit of the camera head, based on the autofocus performance information stored in the memory to control a focus state of an image captured by the camera head to be in an in-focus state.
Claim 12. The medical processor according to claim 1, wherein the imaging device includes a transmission cable that connects the imaging device with the medical processor,
Claim 13. The medical processor according to claim 12, wherein the transmission cable includes: a cable body part, and a connection part configured to connect with the medical processor detachably;
Claim 12. The medical processor according to claim 1, wherein the imaging device includes a transmission cable that connects the imaging device with the medical processor … (a transmission cable should have a second connection so as to connect to the imaging device).
Claim 12. The medical processor according to claim 1, wherein the imaging device includes a transmission cable that connects the imaging device with the medical processor … 
Claim 13. The medical processor according to claim 12, wherein the transmission cable includes: a cable body part, and a connection part configured to connect with the medical processor detachably;
 (a transmission cable has one end as the connection part, and another end to connect to imaging device, therefore, a transmission cable connects the connection and another end as second connection).

Claim 1. …a memory that stores autofocus performance information regarding autofocus performance of the imaging device, 
a focus mechanism configured to move at least one of the optical lenses to adjust a focal point position, and 
autofocus control circuitry configured to control the focus mechanism, based on the autofocus performance information stored in the memory and the evaluation result received from the processing circuitry, to control the focus state of the image.
Claim 2. The cable unit according to claim 1, wherein the autofocus control circuitry is configured to control the optical unit of the camera head based on the autofocus performance information stored in the memory and an evaluation result of the focus state of the image.
Claim 1. …autofocus control circuitry configured to control the focus mechanism, based on the autofocus performance information stored in the memory and the evaluation result received from the processing circuitry, to control the focus state of the image.
Claim 3. The cable unit according to claim 2, wherein the autofocus control circuitry is configured to receive the evaluation result of the focus state of the image received from the image processing device.
Claim 1. …generate an evaluation result of the focus state of the image …autofocus control circuitry configured to control the focus mechanism, based on the autofocus performance information stored in the memory and the evaluation result received from the processing circuitry, to control the focus state of the image.
Claim 4. The cable unit according to claim 1, wherein the autofocus control circuitry is configured to control the optical unit of the camera by outputting a control signal to the camera head.
Claim 1. …autofocus control circuitry configured to control the focus mechanism, based on the autofocus performance information stored in the memory and the evaluation result received from the processing circuitry, to control the focus state of the image.
Claim 5. The cable unit according to claim 1, wherein the camera head includes: 
an image sensor, the optical unit, including at least an optical lens, configured to form an optical image on the image sensor, and a focus mechanism configured to move the optical lens, and the focus mechanism is driven by the control signal received from the cable unit.
Claim 1. …

the imaging device includes an image sensor, an optical unit, including one or plurality of optical lenses, configured to form an optical image on the image sensor, … a focus mechanism configured to move at least one of the optical lenses to adjust a focal point position, and autofocus control circuitry configured to control the focus mechanism.
Claim 7. The cable unit according to claim 1, wherein the autofocus performance information includes information of a movement distance of a lens of the camera head between frames for which imaging is made in the autofocus performance of the camera head.
Claim 1. …a focus mechanism configured to move at least one of the optical lenses to adjust a focal point position, and autofocus control circuitry configured to control the focus mechanism, based on the autofocus performance information stored in the memory and the evaluation result received from the processing circuitry, to control the focus state of the image.
Claim 8. The cable unit according to claim 1, wherein the autofocus performance information includes setting information of a driver for driving the optical unit of the camera head.
Claim 1. …a focus mechanism configured to move at least one of the optical lenses to adjust a focal point position, and autofocus control circuitry configured to control the focus mechanism, based on the autofocus performance information stored in the memory and the evaluation result received from the processing circuitry, to control the focus state of the image.
Claim 9. The cable unit according to claim 1, wherein the autofocus performance information includes information of a lens movement amount for an input signal to a focus mechanism of the camera head.
Claim 1. …a focus mechanism configured to move at least one of the optical lenses to adjust a focal point position, and autofocus control circuitry configured to control the focus mechanism, based on the autofocus performance information stored in the memory and the evaluation result received from the processing circuitry, to control the focus state of the image.
Claim 10. The cable unit according to claim 1, wherein the autofocus performance information includes individual variation data of the optical unit of the camera head, or variation data of a driver for driving the optical unit.
Claim 1. …a focus mechanism configured to move at least one of the optical lenses to adjust a focal point position, and autofocus control circuitry configured to control the focus mechanism, based on the autofocus performance information stored in the memory and the evaluation result received from the processing circuitry, to control the focus state of the image.
Claim 11. The cable unit according to claim 1, wherein the imaging system is an endoscopic imaging system.
Claim 11. The medical processor according to claim 1, wherein the imaging device is an endoscope.


Claims 1-5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10 of U.S. Patent No. 10484594. 

Instant Application 17/351,241
U.S. Patent No. 10484594
Claim 1. A cable unit for an imaging system, the cable unit comprising: 
a first connection configured to be connected with an image processing device of the imaging system detachably, 


a second connection configured to be connected with a camera head of the imaging system, and 



a transmission cable that connects the first connection and the second connection, wherein 
the first connection includes 
a memory that stores autofocus performance information regarding autofocus performance of the camera head, and 
autofocus control circuitry configured to control an optical unit of the camera head, based on the autofocus performance information stored in the memory to control a focus state of an image captured by the camera head to be in an in-focus state.
Claim 4. The medical image acquisition system according to claim 3, wherein the signal transmitter includes a first connection connecting to the image processing device …
Claim 1. …an image processing device electrically and detachably connected to the imaging device …
Claim 4. The medical image acquisition system according to claim 3, wherein the signal transmitter includes a first connection connecting to the image processing device, a second connection connecting to the camera head, …
Claim 4. …a cable connecting the first connection and the second connection…


Claim 1. …a memory configured to store therein operating characteristic information unique to the imaging device …
Claim 2. …auto focus control circuitry configured to control driving of the focus mechanism by referring to the operating characteristic information in accordance with an evaluation result by the auto focus evaluation circuit of the connected image processing device.
Claim 2. The cable unit according to claim 1, wherein the autofocus control circuitry is configured to control the optical unit of the camera head based on the autofocus performance information stored in the memory and an evaluation result of the focus state of the image.
Claim 2. …auto focus control circuitry configured to control driving of the focus mechanism by referring to the operating characteristic information in accordance with an evaluation result by the auto focus evaluation circuit of the connected image processing device.
Claim 1. …a memory configured to store therein operating characteristic information unique to the imaging device, wherein the image processing device includes an auto focus evaluation circuit configured to perform focusing evaluation based on the imaging signal, and wherein the focus mechanism is configured to be driven based on the operating characteristic information in accordance with an evaluation result by the auto focus evaluation circuit of the connected image processing device…
Claim 3. The cable unit according to claim 2, wherein the autofocus control circuitry is configured to receive the evaluation result of the focus state of the image received from the image processing device.
Claim 2. The medical image acquisition system according to claim 1, wherein the imaging device further includes: auto focus control circuitry configured to control driving of the focus mechanism by referring to the operating characteristic information in accordance with an evaluation result by the auto focus evaluation circuit of the connected image processing device.
Claim 4. The cable unit according to claim 1, wherein the autofocus control circuitry is configured to control the optical unit of the camera by outputting a control signal to the camera head.
Claim 1. …the focus mechanism is configured to be driven based on the operating characteristic information in accordance with an evaluation result by the auto focus evaluation circuit of the connected image processing device.
Claim 2. The medical image acquisition system according to claim 1, wherein the imaging device further includes: auto focus control circuitry configured to control driving of the focus mechanism by referring to the operating characteristic information in accordance with an evaluation result by the auto focus evaluation circuit of the connected image processing device.
Claim 5. The cable unit according to claim 1, wherein the camera head includes: 
an image sensor, the optical unit, including at least an optical lens, configured to form an optical image on the image sensor, and a focus mechanism configured to move the optical lens, and the focus mechanism is driven by the control signal received from the cable unit.
Claim 1. …the connected imaging device includes: an imaging sensing circuit configured to receive light and convert the light into an electric signal to generate the imaging signal; an optical mechanism including a focus mechanism moving one or a plurality of lenses to adjust a focal point position, and configured to form an optical image on the imaging sensing circuit …
Claim 3. The medical image acquisition system according to claim 2, wherein the imaging device further includes: a camera head including the imaging sensing circuit and the optical mechanism; and a signal transmitter including a transmission cable transmitting the imaging signal from the imaging sensing circuit to an image signal generation device, wherein the auto focus control circuitry is arranged in the signal transmitter.
Claim 7. The cable unit according to claim 1, wherein the autofocus performance information includes information of a movement distance of a lens of the camera head between frames for which imaging is made in the autofocus performance of the camera head.
Claim 1. … an optical mechanism including a focus mechanism moving one or a plurality of lenses to adjust a focal point position, and configured to form an optical image on the imaging sensing circuit; and a memory configured to store therein operating characteristic information unique to the imaging device, wherein the image processing device includes an auto focus evaluation circuit configured to perform focusing evaluation based on the imaging signal, and wherein the focus mechanism is configured to be driven based on the operating characteristic information in accordance with an evaluation result by the auto focus evaluation circuit of the connected image processing device.
Claim 8. The cable unit according to claim 1, wherein the autofocus performance information includes setting information of a driver for driving the optical unit of the camera head.
Claim 1. …an optical mechanism including a focus mechanism moving one or a plurality of lenses to adjust a focal point position, and configured to form an optical image on the imaging sensing circuit; and a memory configured to store therein operating characteristic information unique to the imaging device, wherein the image processing device includes an auto focus evaluation circuit configured to perform focusing evaluation based on the imaging signal, and wherein the focus mechanism is configured to be driven based on the operating characteristic information in accordance with an evaluation result by the auto focus evaluation circuit of the connected image processing device.
Claim 9. The cable unit according to claim 1, wherein the autofocus performance information includes information of a lens movement amount for an input signal to a focus mechanism of the camera head.
Claim 1. …an optical mechanism including a focus mechanism moving one or a plurality of lenses to adjust a focal point position, and configured to form an optical image on the imaging sensing circuit; and a memory configured to store therein operating characteristic information unique to the imaging device, wherein the image processing device includes an auto focus evaluation circuit configured to perform focusing evaluation based on the imaging signal, and wherein the focus mechanism is configured to be driven based on the operating characteristic information in accordance with an evaluation result by the auto focus evaluation circuit of the connected image processing device.
Claim 10. The cable unit according to claim 1, wherein the autofocus performance information includes individual variation data of the optical unit of the camera head, or variation data of a driver for driving the optical unit.
Claim 1. …a memory configured to store therein operating characteristic information unique to the imaging device, wherein the image processing device includes an auto focus evaluation circuit configured to perform focusing evaluation based on the imaging signal, and wherein the focus mechanism is configured to be driven based on the operating characteristic information in accordance with an evaluation result by the auto focus evaluation circuit of the connected image processing device.
Claim 11. The cable unit according to claim 1, wherein the imaging system is an endoscopic imaging system.
Claim 10. The medical imaging device according to claim 9, wherein the medical imaging device is an endoscope.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11102391. 

Claim 6. The cable unit according to claim 1, wherein the memory stores a plurality of pieces of data for autofocus performance information regarding a plurality of autofocus performances of a plurality of camera heads.
Claim 1. 
…a memory that stores autofocus performance information regarding autofocus performance of the imaging device…


Claim 1 of patent 11102391 fails to teach having a plurality of camera heads storing a plurality of autofocus performances.
The Examiner takes Official Notice that having a plurality of camera heads storing a plurality of autofocus performances is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate a plurality of camera heads storing a plurality of autofocus performances into claim 1 of patent 11102391. The rational/motivation to do so is to produce the same product with the same performances for industrial. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10484594.

Claim 6. The cable unit according to claim 1, wherein the memory stores a plurality of pieces of data for autofocus performance information regarding a plurality of autofocus performances of a plurality of camera heads.
Claim 1. 
… a memory configured to store therein operating characteristic information unique to the imaging device, wherein the image processing device includes an auto focus evaluation circuit configured to perform focusing evaluation based on the imaging signal, and wherein the focus mechanism is configured to be driven based on the operating characteristic information in accordance with an evaluation result by the auto focus evaluation circuit of the connected image processing device…


Claim 1 of patent 10484594 fails to teach having a plurality of camera heads storing a plurality of autofocus performances.
The Examiner takes Official Notice that having a plurality of camera heads storing a plurality of autofocus performances is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate a plurality of camera heads storing a plurality of autofocus performances into claim 1 of patent 10484594. The rational/motivation to do so is to produce the same product with the same performances for industrial. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697